UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6130



CHRISTOPHER CORNELIUS TAYLOR,

                                              Plaintiff - Appellant,
          versus


JAMES M. TURPIN, Dr., Physician at Marion
Correctional Institution; EMIDIO J. FELICIONE,
Doctor at Central Prison; ELLA MARKLAND, M.D.,
Doctor at Marion Correctional Institution;
NURSE CONDREY, a Registered Nurse at Marion
Correctional Institution; THE UTILIZATION
REVIEW BOARD, Board of Doctors at Central
Prison (names unknown); JOHN MORGAN; P. A.
CREENSHAW, Physician at Central Prison,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-283-MU-1)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Cornelius Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Cornelius Taylor appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    See Taylor v.

Turpin, No. CA-02-283-MU-1 (W.D.N.C. filed Dec. 30, 2002, entered

Jan. 3, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2